Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by YONEYAMA (US 20190239311).
Regarding claim 1 YONEYAMA teach an input device for inputting information in accordance with an approach of an operation body thereto, the input device ([0039] The illumination device 100 according to the present embodiment has a function of detecting the touch operation by the user and a function of detecting the proximity of the user. With reference to FIG. 3, a touch detection function and a proximity detection function of the illumination device 100 will be described. FIG. 3 is a diagram showing a main configuration for realizing the touch detection function and the proximity detection function in the illumination device 100) comprising: 
at least one [[a]] first sensor electrode (fig. 2, 12 first electrode) disposed on a substrate (fig.2, item 19); 
at least one [[a]] second sensor electrode (fig. 2, 14 second electrode) corresponding to an sensing area (fig. 3, 0042] The detection circuit 40 (first detection unit) is electrically connected to the anode 12, and detects a change in electrostatic capacitance of the anode 12. The detection circuit 40 is a capacitance type touch ), 
the second sensor electrode (fig. 3, 14 second electrode) being disposed so as to face the first sensor electrode (fig. 3, 12 first electrode) with a distance therebetween, thereby and capacitively coupled with to the first sensor electrode (fig. 3, see capacitive coupling  Cf ); and 
a detection circuit (fig. 3, the detection circuit 50) configured to detect the approach of the in operation body to the second sensor electrode based on an electrostatic capacitance of the first sensor electrode ([0044] The detection circuit 50 (second detection unit) is electrically connected to the cathode 14, and detects a change in electrostatic capacitance of the cathode 14. The detection circuit 50 is a capacitance type touch sensor that detects the proximity of the operation body to the illumination device 100 based on the change in the electrostatic capacitance of the cathode 14. An operation body is a body part such as a user's finger. As an example, the operating body is a user's finger. 
[0045] As with the anode 12, when the user's finger approaches the cathode 14, an electrostatic capacitance is generated between the finger and the cathode 14. As a result, the electrostatic capacitance of the cathode 14 changes. The change in electrostatic capacitance increases as the finger of the user approaches the cathode 14 and becomes the maximum when the user's finger touches the cathode 14. Focusing on this point, the detection circuit 50 detects the change of the electrostatic capacitance of the cathode 14 with sensitivity different from that of the detection circuit 40, and detects the proximity of the user. 









claim 2 YONEYAMA teach wherein an area of the second sensor electrode (fig. 2, item 14, see area between red lines) is larger than an area of the first sensor electrode (fig. 2, item 12 see area in marked by purple line).


    PNG
    media_image1.png
    382
    628
    media_image1.png
    Greyscale

Regarding claim 3 YONEYAMA teach a case (fig. 2, item 15) accommodating the substrate, wherein the second sensor electrode (fig. 2, item 14) is disposed on the [[a]] case.

Regarding claim 4 YONEYAMA teach wherein the second sensor electrode (fig. 2, item 14) is disposed on an inner surface of the case (fig. 2, item 15).

Regarding claim 6 YONEYAMA teach wherein the second sensor electrode (fig. 2, item 14)  is formed by plating (well known in the art see US 20160378241 para. [0007]).
claim 7 YONEYAMA teach wherein the detection circuit is configured to determine s that the operation body has approached the second sensor electrode if  an amount of change in the in electrostatic capacitance of the first sensor electrode is equal to or greater larger than a threshold value ([0049] In the above description, example about that proximity of the user is detected based on the fact that the amount of change in the electrostatic capacitance of the anode 12 exceeds the first threshold value, and touch operation of the user is detected based on the amount of change in electrostatic capacitance of the cathode 14 is greater than the second threshold value (>first threshold value) is described).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONEYAMA (US 20190239311) in view of Yamanuchi (US 20100230180 A1).

Regarding claim 5 YONEYAMA does not teach wherein the second sensor electrode is disposed on an outer surface of the case.

Therefore it would have been obvious to one of the ordinary skilled in the art to combine YONEYAMA in light of Yamanuchi teaching so that it may include wherein the second sensor electrode is disposed on an outer surface of the case.
The motivation is to provide a Capacitance change detection circuit, a touch panel, and a determination method.

Claim 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONEYAMA (US 20190239311) in view of Wu (US 20090085885 A1).
Regarding claim 8 YONEYAMA does not teach a third sensor electrode corresponding to a sensing area, the third sensor electrode electrically connected to the second sensor electrode, the third sensor electrode not being connected to the first sensor electrode.
However Wu teacha third sensor electrode corresponding to a sensing area, the third sensor electrode (fig. 6A, 622) electrically connected to the second sensor electrode (fig. 6A 622 on the left), the third sensor electrode not being connected to the first sensor electrode (fig. 6A, 632).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine YONEYAMA in light of Wu teaching so that it may include a third sensor electrode corresponding to a sensing area, the third sensor electrode electrically , the third sensor electrode not being connected to the first sensor electrode.
The motivation is to provide simple substitution of known method to obtain predictable results.

Regarding claim 12 YONEYAMA teach wherein, when an amount of change in the electrostatic capacitance of the first sensor electrode is equal to or greater  than a threshold value, the detection circuit determines that the operation body has approached the third sensor electrode electrically connected to the second sensor electrode facing  the first sensor electrode ([0049] In the above description, example about that proximity of the user is detected based on the fact that the amount of change in the electrostatic capacitance of the anode 12 exceeds the first threshold value, and touch operation of the user is detected based on the amount of change in electrostatic capacitance of the cathode 14 is greater than the second threshold value (>first threshold value) is described).

Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONEYAMA (US 20190239311) in view of Hotelling (US 20060097991).
Regarding claim 9 YONEYAMA does not teach wherein an area of the third sensor electrode is larger than the area of the first sensor electrode.
However Hotelling teach wherein an area of the third sensor electrode is larger than the area of the first sensor electrode ([0066] the size of the electrodes 102 may be on the order of 4-5 mm2. In other cases, the size of the electrodes 102 are smaller than 
Therefore it would have been obvious to one of the ordinary skilled in the art to combine YONEYAMA in light of Hotelling teaching so that it may include wherein an area of the third sensor electrode is larger than the area of the first sensor electrode.
The motivation is to provide simple substitution of known method to obtain predictable results.

Regarding claim 10 YONEYAMA in view of Hotelling teach wherein an area of the third sensor electrode is larger than the area of the second sensor electrode Hotelling: ([0066] the size of the electrodes 102 may be on the order of 4-5 mm2. In other cases, the size of the electrodes 102 are smaller than the size of the finger tip so as to improve resolution of the touch screen 100 (the finger can influence two or more electrodes at any one time thereby enabling interpolation). Like the shapes, the size of the electrodes 102 may be identical or they may be different. For example, one set of electrodes 102 may be larger than another set of electrodes 102).

Claim 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONEYAMA (US 20190239311) in view of Kang (US 20100007621).

claim 11 YONEYAMA does not teach wherein a plurality of second sensor electrodes are disposed adjacent to one another, and a corresponding plurality of first sensor electrodes are provided on the substrate.
However Kang teach wherein a plurality of second sensor electrodes (fig. 5D, item 14) are disposed adjacent  to one another, and a corresponding plurality of first sensor electrodes (fig. 5D, item 12)  are provided on the substrate (fig. 5D, item 11)  .

Therefore it would have been obvious to one of the ordinary skilled in the art to combine YONEYAMA in light of Kang teaching so that it may include wherein a plurality of second sensor electrodes are disposed adjacent to one another, and a corresponding plurality of first sensor electrodes are provided on the substrate.
The motivation is to provide simple substitution of known elements to obtain predictable results.
Regarding claim 13 YONEYAMA in view of Kang teach wherein the second sensor electrode (Kang: fig. 5D, item 14) is neither connected to the first sensor electrode (Kang:fig. 5D, item 12)   nor connected to a ground.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONEYAMA (US 20190239311) in view of Kang (US 20100007621) and Wang (WO/2019/014875 using US 20190025091 as English equivalent).
Regarding claim 14 YONEYAMA does not expressly teach wherein the second sensor electrode is not connected to the first sensor electrode and is connected to a ground via a diode.

Therefore it would have been obvious to one of the ordinary skilled in the art to combine YONEYAMA in light of Kang teaching so that it may include wherein the second sensor electrode is not connected to the first sensor electrode.
Kang does not teach sensor electrode and is connected to a ground via a diode.
However Wang teach sensor electrode and is connected to a ground via a diode ([0044] , the switch 114 is connected to a device ground through the switch 115 on one side close to the sensor, the V.sub.CCL generator 111 is further connected to a power supply end (Sensor VDD, SVDD) of the capacitive array sensor 120 through diode 112 and the sensor ground SGND is connected to the power supply end SVDD through the capacitor 113).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine YONEYAMA in light of Kang teaching so that it may include wherein the second sensor electrode is not connected to the first sensor electrode.

The motivation is to provide simple substitution of known method to obtain predictable results.

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHEPELEV et al. US 20150091587 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625